DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section”, “a receiving section” in claims 7, and 10,  “a control section” in Claim 8, and “a first control section”, “a first receiving section”, “a second control section”, “a second receiving section” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Qualcomm: “Beam failure recovery procedure”, 3GPP Draft; R1-1804788 , Sanya, China, 16th April – 20th April 2018, henceforth “Qualcomm”) and in view of Yang et al. (US 20210153074, henceforth “Yang”).
Examiner’s note: in what follows, references are drawn to Qualcomm unless otherwise mentioned.
Regarding claim 7, Qualcomm teaches a terminal (A UE, section [1] page [1]) comprising: 
a control section that performs a control,  (In the beam failure recovery procedure, a UE is configured with a set of CSI-RS and/or SS/PBCH block by the higher layer parameter Candidate-Beam-RS-List. UE monitors the radio link quality of the reference signals in the Candidate-Beam-RS-List, section [1] page [1]. A higher frequency Scell can be aggregated with a sub6 SpCell, section [3.2] page [3]. A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5]. Here the search space different from the current control channel search space is the second search space. The missing/crossed out limitations will be discussed in view of  Yang.); and 
a receiving section that monitors at least one of the first search space and the second search space (A UE monitors a control channel search space to receive gNB response for beam failure recovery request, section [5] page [5]. Examiner’s note: Examiner addressed one option of 2 options.)
As noted above, Qualcomm is silent about the aforementioned missing/crossed limitations of: (1) a control section that performs a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space.
 However, Yang discloses, in analogous art, the missing/crossed limitations comprising: (1) a control section that performs a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space (FIG. 4 is a flow diagram of a method for beam failure recovery. Step 410, monitoring CORESET-BFR on a first cell, wherein a type of a recovery search space on the CORESET-BFR is a target type. When the user equipment performs beam failure recovery on the first cell, the user equipment monitors CORESET-BFR on the first cell if the network side equipment configures the CORESET-BFR for the first cell. Wherein, the type of the recovery search space on the CORESET-BFR configured by the network side equipment for the first cell is the target type, [0176]-[0178]. The first CORESET is a CORESET newly configured for the user equipment by the network side equipment, which includes at least one TCI state, [0211]. In one embodiment, the first cell is a first Scell, the second cell is a Pcell or a second Scell, wherein the second Scell is a Scell other than the first Scell, [0204]. When monitoring the CORESET-BFR on the first Scell, the user equipment may monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0205]. When monitoring the CORESET-BFR on the first Scell, the user equipment may switch to the Pcell to monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0207].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qualcomm’s apparatus by adding the teachings of Yang in order to make a more effective apparatus by enabling using a target channel resource to send the BFRQ so as to reduce device cost and baseband processing complexity caused by a large scale antenna array, see (Yang, [0003] and [abstract].).
Regarding claim 9, Qualcomm teaches a radio communication method for a terminal, comprising: 
performing a control,  (In the beam failure recovery procedure, a UE is configured with a set of CSI-RS and/or SS/PBCH block by the higher layer parameter Candidate-Beam-RS-List. UE monitors the radio link quality of the reference signals in the Candidate-Beam-RS-List, section [1] page [1]. A higher frequency Scell can be aggregated with a sub6 SpCell, section [3.2] page [3]. A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5]. Here the search space different from the current control channel search space is the second search space. The missing/crossed out limitations will be discussed in view of  Yang.); and 
monitoring at least one of the first search space and the second search space (A UE monitors a control channel search space to receive gNB response for beam failure recovery request, section [5] page [5]. Examiner’s note: Examiner addressed one option of 2 options.).
As noted above, Qualcomm is silent about the aforementioned missing/crossed limitations of: (1) performing a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space.
 However, Yang discloses, in analogous art, the missing/crossed limitations comprising: (1) performing a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space (FIG. 4 is a flow diagram of a method for beam failure recovery. Step 410, monitoring CORESET-BFR on a first cell, wherein a type of a recovery search space on the CORESET-BFR is a target type. When the user equipment performs beam failure recovery on the first cell, the user equipment monitors CORESET-BFR on the first cell if the network side equipment configures the CORESET-BFR for the first cell. Wherein, the type of the recovery search space on the CORESET-BFR configured by the network side equipment for the first cell is the target type, [0176]-[0178]. The first CORESET is a CORESET newly configured for the user equipment by the network side equipment, which includes at least one TCI state, [0211]. In one embodiment, the first cell is a first Scell, the second cell is a Pcell or a second Scell, wherein the second Scell is a Scell other than the first Scell, [0204]. When monitoring the CORESET-BFR on the first Scell, the user equipment may monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0205]. When monitoring the CORESET-BFR on the first Scell, the user equipment may switch to the Pcell to monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0207].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qualcomm’s method by adding the teachings of Yang in order to make a more effective method by enabling using a target channel resource to send the BFRQ so as to reduce device cost and baseband processing complexity caused by a large scale antenna array, see (Yang, [0003] and [abstract].).
Regarding claim 10, Qualcomm teaches a base station (gNB, section [3.3] page [3]) comprising: 
a receiving section that receives a beam failure recovery request from a terminal (A UE Beam failure recovery mechanism includes the following aspects, – Beam failure detection, – New candidate beam identification section, – Beam failure recovery request transmission [5] page [4]. This technique is used for a receiving section that receives a beam failure recovery request from a UE.); and 
a control section that performs a control, A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5]. So, the gNB transmits a response for beam failure recovery request in the first search space and a second search space other than the first search space to a UE. The missing/crossed out limitations will be discussed in view of  Yang.).
As noted above, Qualcomm is silent about the aforementioned missing/crossed limitations of: (1) a control section that performs a control, when the base station configures a first search space for a beam failure recovery request response signal in a primary cell (PCell), to transmit in the first search space and a second search space other than the first search space.
 However, Yang discloses, in analogous art, the missing/crossed limitations comprising: (1) a control section that performs a control, when the base station configures a first search space for a beam failure recovery request response signal in a primary cell (PCell), to transmit in the first search space and a second search space other than the first search space (FIG. 4 is a flow diagram of a method for beam failure recovery. Step 410, monitoring CORESET-BFR on a first cell, wherein a type of a recovery search space on the CORESET-BFR is a target type. When the user equipment performs beam failure recovery on the first cell, the user equipment monitors CORESET-BFR on the first cell if the network side equipment configures the CORESET-BFR for the first cell. Wherein, the type of the recovery search space on the CORESET-BFR configured by the network side equipment for the first cell is the target type, [0176]-[0178]. The first CORESET is a CORESET newly configured for the user equipment by the network side equipment, which includes at least one TCI state, [0211]. In one embodiment, the first cell is a first Scell, the second cell is a Pcell or a second Scell, wherein the second Scell is a Scell other than the first Scell, [0204]. When monitoring the CORESET-BFR on the first Scell, the user equipment may monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0205]. When monitoring the CORESET-BFR on the first Scell, the user equipment may switch to the Pcell to monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0207].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qualcomm’s apparatus by adding the teachings of Yang in order to make a more effective apparatus by enabling using a target channel resource to send the BFRQ so as to reduce device cost and baseband processing complexity caused by a large scale antenna array, see (Yang, [0003] and [abstract].).
Regarding claim 11, Qualcomm teaches a system comprising a base station(gNB, section [3.3] page [3])  and a terminal (A UE, section [1] page [1]), wherein: 
the base station (gNB, section [3.3] page [3]) comprises: 
a first receiving section that receives a beam failure recovery request from a terminal (A UE Beam failure recovery mechanism includes the following aspects, – Beam failure detection, – New candidate beam identification section, – Beam failure recovery request transmission [5] page [4]. This technique is used by a first receiving section that receives a beam failure recovery request from a terminal.); and 
a first control section that performs a control, (A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5]. So, the gNB transmits a response for beam failure recovery request in the first search space and a second search space other than the first search space to a UE. The missing/crossed out limitations will be discussed in view of  Yang.), and 
the terminal (A UE, section [1] page [1]) comprises: 
a second control section that performs a control,  (In the beam failure recovery procedure, a UE is configured with a set of CSI-RS and/or SS/PBCH block by the higher layer parameter Candidate-Beam-RS-List. UE monitors the radio link quality of the reference signals in the Candidate-Beam-RS-List, section [1] page [1]. A higher frequency Scell can be aggregated with a sub6 SpCell, section [3.2] page [3]. A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5]. Here the search space different from the current control channel search space is the second search space. The missing/crossed out limitations will be discussed in view of  Yang.); and 
a second receiving section that monitors at least one of the first search space and the second search space (A UE monitors a control channel search space to receive gNB response for beam failure recovery request, section [5] page [5]. Examiner’s note: Examiner addressed one option of 2 options.).
As noted above, Qualcomm is silent about the aforementioned missing/crossed limitations of: (1) a first control section that performs a control, when the base station configures a first search space for a beam failure recovery request response signal in a primary cell (PCell), to transmit in the first search space and a second search space other than the first search space, (2) a second control section that performs a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space.
 However, Yang discloses, in analogous art, the missing/crossed limitations comprising: (1) a first control section that performs a control, when the base station configures a first search space for a beam failure recovery request response signal in a primary cell (PCell), to transmit in the first search space and a second search space other than the first search space (FIG. 4 is a flow diagram of a method for beam failure recovery. Step 410, monitoring CORESET-BFR on a first cell, wherein a type of a recovery search space on the CORESET-BFR is a target type. When the user equipment performs beam failure recovery on the first cell, the user equipment monitors CORESET-BFR on the first cell if the network side equipment configures the CORESET-BFR for the first cell. Wherein, the type of the recovery search space on the CORESET-BFR configured by the network side equipment for the first cell is the target type, [0176]-[0178]. The first CORESET is a CORESET newly configured for the user equipment by the network side equipment, which includes at least one TCI state, [0211]. In one embodiment, the first cell is a first Scell, the second cell is a Pcell or a second Scell, wherein the second Scell is a Scell other than the first Scell, [0204]. When monitoring the CORESET-BFR on the first Scell, the user equipment may monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0205]. When monitoring the CORESET-BFR on the first Scell, the user equipment may switch to the Pcell to monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0207].), (2) a second control section that performs a control, when a first search space for a beam failure recovery request response signal is configured in a primary cell (PCell), to monitor the first search space and a second search space other than the first search space (FIG. 4 is a flow diagram of a method for beam failure recovery. Step 410, monitoring CORESET-BFR on a first cell, wherein a type of a recovery search space on the CORESET-BFR is a target type. When the user equipment performs beam failure recovery on the first cell, the user equipment monitors CORESET-BFR on the first cell if the network side equipment configures the CORESET-BFR for the first cell. Wherein, the type of the recovery search space on the CORESET-BFR configured by the network side equipment for the first cell is the target type, [0176]-[0178]. The first CORESET is a CORESET newly configured for the user equipment by the network side equipment, which includes at least one TCI state, [0211]. In one embodiment, the first cell is a first Scell, the second cell is a Pcell or a second Scell, wherein the second Scell is a Scell other than the first Scell, [0204]. When monitoring the CORESET-BFR on the first Scell, the user equipment may monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0205]. When monitoring the CORESET-BFR on the first Scell, the user equipment may switch to the Pcell to monitor the CORESET on the Pcell according to the CORESET-related information configured by the network side equipment on the Pcell, [0207].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qualcomm’s system by adding the teachings of Yang in order to make a more effective system by enabling using a target channel resource to send the BFRQ so as to reduce device cost and baseband processing complexity caused by a large scale antenna array, see (Yang, [0003] and [abstract].).
Regarding claim 8,  Qualcomm and Yang teach all the claim  limitations of claim 7 above; and Qualcomm further teaches wherein the control section performs a control to monitor the second search space according to a condition of whether or not the first search space and the second search space have a given quasi-co-location (QCL) type relationship (RAN1 has already agreed to support cross-carrier sQCL indication amongst various RS (SSBs, P/SP/A CSI-RSs) to help bootstrap beam management of one carrier from that of another and to avoid duplication of beam mgmt RSs in each carrier (amongst the ‘beam coherent’ carriers).  This principle of cross-carrier sQCL should be extended slighly for Beam Failure Recovery procedure in order to truly avoid duplication of RSs in each CC, section [3.1] page [2]. A UE monitors a control channel search space to receive gNB response for beam failure recovery request - FFS: the control channel search space can be same or different from the current control channel search space associated with serving BPLs, section [5] page [5].  Support  RRC configuration of a time  duration for a time window  and a dedicated CORESET for a UE to monitor gNB response for beam failure recovery request. UE assumes that the dedicated CORESET is spatial QCL’ed with DL RS of the UE-identified candidate beam in the beam failure recovery request. FFS: multiple dedicated CORESETs can be configured to a UE, where each CORESET can have different spatial QCL configuration, section [5] page [7]. So, the control section performs a control to monitor the second search space according to a condition of whether or not the first search space and the second search space have a given quasi-co-location (QCL) type relationship.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.M./Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411